People ex rel. Catalan v Dzurenda (2020 NY Slip Op 02201)





People v Dzurenda


2020 NY Slip Op 02201


Decided on April 2, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
REINALDO E. RIVERA
RUTH C. BALKIN
ANGELA G. IANNACCI, JJ.


2020-02905

[*1]The People of the State of New York, ex rel. Fabian Lopez Catalan, petitioner,
vJames Dzurenda, as Sheriff of Nassau County, respondent.
 


Devane & Groder, Mineola, NY (Jeffrey Groder of counsel), for petitioner.
Madeline Singas, District Attorney, Mineola, NY (John B. Latella of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application, inter alia, to release Fabian Lopez Catalan on his own recognizance or under non-monetary conditions upon Nassau County Indictment No. 373/20.
ADJUDGED that the writ is dismissed, without costs or disbursements.
As the indictment contains a bail qualifying offense (see CPL 510[4][a]), the determination of the Supreme Court, Nassau County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger, 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson, 48 NY2d 230; see also People ex rel. Castano v Fludd, 179 AD3d 1087).
SCHEINKMAN, P.J., RIVERA, BALKIN and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court